
	
		I
		112th CONGRESS
		2d Session
		H. R. 4139
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2012
			Mr. Daniel E. Lungren of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  permanently the 100 percent exclusion of gain from the sale or exchange of
		  qualified small business stock.
	
	
		1.Permanent full exclusion
			 applicable to qualified small business stock
			(a)Permanent full
			 exclusion
				(1)In
			 generalSubsection (a) of section 1202 of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(a)ExclusionIn
				the case of a taxpayer other than a corporation, gross income shall not include
				100 percent of any gain from the sale or exchange of qualified small business
				stock held for more than 5
				years.
						.
				(2)Conforming
			 amendments
					(A)The heading for
			 section 1202 of such Code is amended by striking Partial exclusion and
			 inserting Exclusion.
					(B)The item relating
			 to section 1202 in the table of sections for part I of subchapter P of chapter
			 1 of such Code is amended by striking Partial exclusion and
			 inserting Exclusion.
					(C)Section 1223(13)
			 of such Code is amended by striking 1202(a)(2),.
					(b)Repeal of
			 minimum tax preference
				(1)In
			 generalSubsection (a) of section 57 of the Internal Revenue Code
			 of 1986 is amended by striking paragraph (7).
				(2)Technical
			 amendmentSubclause (II) of section 53(d)(1)(B)(ii) of such Code
			 is amended by striking , (5), and (7) and inserting and
			 (5).
				(c)Repeal of 28
			 percent capital gains rate on qualified small business stock
				(1)In
			 generalSubparagraph (A) of section 1(h)(4) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
					
						(A)collectibles gain,
				over
						.
				(2)Conforming
			 amendments
					(A)Section 1(h) of
			 such Code is amended by striking paragraph (7).
					(B)(i)Section 1(h) of such
			 Code is amended by redesignating paragraphs (8), (9), (10), (11), (12), and
			 (13) as paragraphs (7), (8), (9), (10), (11), and (12), respectively.
						(ii)Sections 163(d)(4)(B), 854(b)(5),
			 857(c)(2)(D) of such Code are each amended by striking section
			 1(h)(11)(B) and inserting section 1(h)(10)(B).
						(iii)The following sections of such
			 Code are each amended by striking section 1(h)(11) and inserting
			 section 1(h)(10):
							(I)Section 301(f)(4).
							(II)Section 306(a)(1)(D).
							(III)Section 584(c).
							(IV)Section 702(a)(5).
							(V)Section 854(a).
							(VI)Section 854(b)(2).
							(iv)The heading of section 857(c)(2)
			 is amended by striking 1(h)(11) and inserting
			 1(h)(10).
						(d)Effective
			 dateThe amendments made by this section apply to stock acquired
			 after December 31, 2011.
			
